Citation Nr: 0639200	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  03-26 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to an increased rating for right knee 
patello-femoral syndrome, currently evaluated as 10 percent 
disabling. 

2.  Entitlement to an increased rating for left knee patello-
femoral syndrome, currently evaluated as 10 percent 
disabling. 

3.  Entitlement to service connection for hip disability 
secondary to right and left knee patello-femoral syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from May 1992 to September 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
June 2003.  A statement of the case was issued in September 
2003, and a substantive appeal was received in September 
2003.  

The issue of entitlement to service connection for hip 
disability secondary to right and left knee patello-femoral 
syndrome is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if any further action is required on his part.


FINDINGS OF FACT

1.  The veteran's service-connected, right knee patello-
femoral syndrome is manifested by pain which limits flexion 
to 125 degrees; extension is to 0 degrees, and there is no 
recurrent subluxation or lateral in stability. 

2.  The veteran's service-connected left knee patello-femoral 
syndrome is manifested by moderate instability; flexion is to 
140 degrees and extension is to 0 degrees. 




CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 10 
percent for service-connected right knee patello-femoral 
syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 
5099-5014 (2006). 

2.  The criteria for entitlement to a 20 percent rating (but 
no higher) for the service-connected left knee patello-
femoral syndrome have been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 
5299-5257 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  An October 2002 VCAA letter 
effectively notified the veteran of the evidence needed to 
substantiate his claim as well as the duties of VA and the 
appellant in furnishing evidence.  The Board also notes that 
the October 2002 letter implicitly notified the appellant of 
the need to submit any pertinent evidence in the appellant's 
possession.  He was advised to submit information describing 
the additional evidence or the evidence itself.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have.  

Further, the October 2002 letter was sent to the appellant 
prior to the March 2003 rating decision.  The VCAA notice was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Therefore, the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present appeal, the appellant was provided an October 
2002 VCAA letter with notice of what type of information and 
evidence was needed to substantiate the claims for increased 
ratings.  However, there was no notice of the types of 
evidence necessary to establish the effective date of any 
ratings.  Nevertheless, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  To the extent that such notice may be deficient in 
any respect regarding the veteran's right knee patello-
syndrome, the matter is effectively moot in light of the 
following decision which finds the preponderance of the 
evidence is against the veteran's claim for a higher rating 
for the right knee disability.  The Board also notes that a 
20 percent rating is warranted for the veteran's left knee 
patello-femoral syndrome, but that the preponderance of the 
evidence is against an even higher rating, the question as to 
an appropriate rating is rendered moot.  The Board 
anticipates that the RO will assign an effective date and 
that the veteran will receive appropriate notice and be 
afforded an opportunity to appeal from that effective date if 
he wishes.  The Board believes no useful purpose will be 
served by delaying the grant of a 20 percent rating for left 
knee disability for any effective date notifications.  
Finally, VA has always adjudicated his claims based on his 
status as a veteran as defined by 38 C.F.R. § 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private and VA, have been obtained.  
Also, the veteran was afforded VA examinations in December 
2002 and February 2003, and no further VA examination is 
necessary.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant as relevant to 
the issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with his claims.

Analysis

The present appeal involves the veteran's claims that the 
severity of his service-connected right knee patello-femoral 
syndrome and left knee patello-femoral syndrome warrants 
higher disability ratings.  

The Board notes that disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The two increased rating issues in this case involve the 
knees.  The Board notes at this point that normal flexion of 
the knee is to 140 degrees, and normal extension of the knee 
is to 0 degrees.  38 C.F.R. § 4.71, Plate II.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Right Knee Patello-Femoral Syndrome

The veteran's service-connected right knee patello-femoral 
syndrome has been rated by the RO under the provisions of 
Diagnostic Codes 5099-5014.  Under this regulatory provision, 
the knee is rated on limitation of motion.  After reviewing 
the evidence, the Board is unable to find that a rating in 
excess of 10 percent is warranted.  

On VA examination in February 2003, it was noted that the 
veteran's posture and gait were normal.  The examiner noted 
that the veteran walked without any devices and that his 
right knee was slightly swollen.  Flexion was to 125 degrees 
on the right secondary to pain and stiffness.  Extension was 
0 degrees bilaterally.  The flexion on the right was not 
further limited by pain, fatigue, weakness, lack of endurance 
or incoordination.  There was negative anterior drawer and 
McMurray's sign bilaterally.  The veteran was diagnosed with 
no change in his established diagnosis of right knee patello-
femoral syndrome.  It was noted that there was no evidence of 
degenerative joint disease of the veteran's right knee on X-
ray.  

The RO has apparently assigned a 10 percent rating based on 
the evidence of pain with some limitation of flexion.  
However, the Board believes it clear from the evidence that a 
higher rating is not warranted.  In order to assign a 20 
percent rating under Code 5260, flexion would have to be 
limited to 30 degrees; as noted above, the veteran's right 
knee flexion is only limited to 125 degrees.  

There is also no basis to assign a rating in excess of 10 
percent under Code 5261 since there is no limitation of 
extension.  For the same reason, a separate rating under Code 
5261 is not warranted.  Further, there is no evidence of 
recurrent subluxation or lateral instability to warrant a 
separate rating under Code 5257.  See generally VAOPGCPREC 
23-97, VAOPGCREC 9-98 and VAOPGCPREC 9-2004.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected right knee disability has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  Under these circumstances, the 
Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

The preponderance of the evidence is against the claim for 
evaluation in excess of 10 percent for right knee patello-
femoral syndrome.  Should the disability increase in severity 
in the future, the veteran may always file a new claim for an 
increased rating.  

Left Knee Patello-Femoral Syndrome

The veteran's service-connected left knee patello-femoral 
syndrome has been rated by the RO under the provisions of 
Diagnostic Code 5299-5257.  Under this regulatory provision, 
a rating of 10 percent is warranted where there is slight 
recurrent subluxation or lateral instability of the knee.  A 
rating of 20 percent is warranted where there is moderate 
recurrent subluxation or lateral instability of the knee.  A 
rating of 30 percent is warranted where there is severe 
recurrent subluxation or lateral instability of the knee 

At a December 2002 VA examination, the veteran reported 
having constant symptoms in his knees.  He stated that he 
took Advil and noticed constant popping, particularly when 
bending his knee joints backwards.  He further stated that he 
had problems when attempting to squat.  The examiner noted 
that the veteran's musculoskeletal system examination was 
unremarkable.  Left knee examination revealed flexion to 140 
degrees and extension to 0.  The examiner noted that the 
veteran exhibited a mild to moderate drawer's test with a 
normal McMurray's test.   There appeared to be a small left 
joint effusion or swelling.  There was no evidence of pain, 
fatigue, weakness, lack of endurance or incoordination.  An 
x-ray of the veteran's left knee was normal.  He was 
diagnosed with left patello-femoral syndrome with findings of 
mild to moderate instability.  

In a February 2003 VA examination, it was noted that the 
veteran's posture and gait were normal.  The examiner noted 
that the veteran walked without any devices.  Flexion was 140 
degrees on the left.  Extension was 0 degrees bilaterally.  
There was negative anterior drawer and McMurray's sign 
bilaterally.  

Because there is no demonstrated limitation of flexion or 
extension, evaluation under Codes 5260, 5261 is not 
appropriate.  The RO has instead assigned a 10 percent rating 
under Code 5257, apparently for the finding of instability.  
However, the Board believes that a reading of the December 
2002 examiner's comment when read liberally can be viewed as 
showing moderate instability so as to warrant a 20 percent 
rating under Code 5257.  To this extent, the veteran's appeal 
as to this issue is granted.  

However, there is no persuasive evidence of more than 
moderate instability to warrant a rating in excess of 20 
percent.  Without evidence of limitation of flexion and/or 
extension, consideration of separate ratings for the left 
knee disability is not warranted.  See generally VAOPGCPREC 
23-97, VAOPGCREC 9-98 and VAOPGCPREC 9-2004.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected left knee disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 




ORDER

Entitlement to a rating in excess of 10 percent for right 
knee patello-femoral syndrome is not warranted.  To this 
extent, the appeal is denied. 

Entitlement to a 20 percent rating (but no higher) for left 
knee patello-femoral syndrome is warranted.  To this extent, 
the appeal is granted, subject to applicable laws and 
regulations governing payment of VA benefits. 


REMAND

The veteran's claim for entitlement to service connection for 
hip disability secondary to right and left knee patello-
femoral syndrome was received in September 2003.  In May 
2004, the RO denied the claim.  In June 2004 a notice of 
disagreement was received.  It does not appear that a 
statement of the case has been issued.  The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
where the record contains a notice of disagreement as to an 
issue, but no statement of the case, the issue must be 
remanded to the RO to issue a statement of the case, and to 
provide the veteran an opportunity to perfect the appeal.  
Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

The RO should take appropriate action 
pursuant to 38 C.F.R. § 19.26 (2006), 
including issuance of an appropriate 
statement of the case addressing the 
issue of entitlement to service 
connection for hip disability secondary 
to right and left knee patello-femoral 
syndrome.  The veteran should also be 
advised of need to file a timely 
substantive appeal if the veteran desires 
to complete an appeal as to this issue.  
If a timely substantive appeal is 
received, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


